ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2012-02-03_JUD_01_ME_02_EN.txt.                      161 	




                                   SEPARATE OPINION OF JUDGE KEITH



                        1. I agree with the conclusions the Court has reached and largely with
                     its reasons. My purpose in preparing this opinion is to emphasize how the
                     rules of international law recognizing or not the immunity of a foreign
                     State from the jurisdiction of the courts of another State are firmly based
                     on principles of international law and on policies of the international
                     legal order. That emphasis is designed to supplement the exhaustive and
                     persuasive discussion of State practice included in the Judgment.

                        2. A basic principle of international law at play in this area of law is
                     the principle of sovereign equality of States, the first principle declared in
                     Article 2 of the Charter of the United Nations. In terms of the elabora-
                     tion of that principle in the 1970 Declaration on Principles of Interna-
                     tional Law concerning Friendly Relations and Co-operation among States
                     in accordance with the Charter of the United Nations, all States have
                     equal rights and duties and are juridically equal (General Assembly reso-
                     lution 2625 (XXV)). By definition, in cases raising issues of State immu-
                     nity, that principle and the rights and obligations arising from it apply to
                     two States — the State of the forum where the case is being brought and
                     the foreign State which is the defendant or intended defendant. The juris-
                     diction of the courts of the former State arises from the sovereignty of
                     that State. If the particular court has jurisdiction over the matter brought
                     before it when the defendant is an individual or a legal person, why
                     should the fact that the defendant be a foreign State make a difference ?
                     But to the contrary are the sovereign equality and the independence of
                     the foreign State, principles supporting immunity : an equal cannot have
                     jurisdiction over an equal.


                        3. How are those two propositions to be reconciled ? Answers are to be
                     found in the decisions given by national courts, the laws passed by
                     national parliaments, the treaties and the law reform and the diplomatic
                     processes and negotiations leading to them, and other State practice,
                     much of it reviewed in the Judgment in this case, as well as in scholarly
                     writing. The answers have given and continue to give particular attention
                     to the character of the act at issue in the litigation. In broad terms, is the
                     act an act of a public character or, in other words, to be seen as the exer-
                     cise of the sovereign authority of the State, or is the act one of a private
                     character, indistinguishable from the act of any other person acting under
                     the local law ? In the former case, the need for respect for another sover-
                     eignty, the ideas of reciprocity and the possible risks to international rela-

                     66




6 CIJ1031.indb 128                                                                                    22/11/13 12:25

                     162 	 jurisdictional immunities of the state (sep. op. keith)

                     tions may have major significance and indicate that immunity is available.
                     In the latter case, the similarities of the foreign State’s acts to the acts of
                     other persons under local law and the correlative rights and obligations of
                     the other (non‑State) party in the litigation may indicate that immunity
                     should not be available. That may be so if, for instance, the act is of a
                     commercial or trading character ; or the act is an alleged delict or tort
                     under local law committed on the territory of the forum State ; or the
                     action relates to locally situated property. The answers, based on those
                     matters, have changed over time and no doubt will continue to change, in
                     the direction of a narrowing of immunity. In this case, Italy contends that
                     the position taken by its courts conforms with that narrowing. Germany
                     argues to the contrary.




                        4. Those matters began to appear 200 years ago. To demonstrate that,
                     I take from the nineteenth century two judgments and a resolution
                     adopted by the Institut de droit international. I make those choices from
                     the many available because they highlight the principles and the other
                     factors I have mentioned ; they show that the common law and lawyers
                     from that tradition — often represented as adhering to a rule of absolute
                     immunity well into the twentieth century — had, along with those in
                     other jurisdictions, early recognized the balance of the factors mentioned ;
                     and they usefully present the law in two parts : those areas where the local
                     courts have jurisdiction over foreign States and those where they do not
                     because of the immunity of the foreign State. I do of course appreciate
                     that it is unusual in the practice of this Court and its predecessor to draw
                     on the decisions of national courts. But, as appears from the Judgment in
                     this case, the Court, for good reason, does give such decisions a major
                     role. In this area of law it is such decisions, along with the reaction, or
                     not, of the foreign State involved, which provide many instances of State
                     practice. Further, the reasoning of the judges by reference to principle is
                     of real value.




                       5. I begin with Chief Justice Marshall, speaking 200 years ago for the
                     United States Supreme Court. In Schooner Exchange v. McFaddon
                     (11 US 116 (1812)), he began with these propositions :

                            “The jurisdiction of courts is a branch of that which is possessed
                          by the nation as an independent sovereign power.

                     67




6 CIJ1031.indb 130                                                                                     22/11/13 12:25

                     163 	 jurisdictional immunities of the state (sep. op. keith)

                             The jurisdiction of the nation within its own territory is necessarily
                          exclusive and absolute. It is susceptible of no limitation not imposed
                          by itself. Any restriction upon it, deriving validity from an external
                          source, would imply a diminution of its sovereignty to the extent of the
                          restriction, and an investment of that sovereignty to the same extent in
                          that power which could impose such restriction.” (11 US 116, 136.)


                     He then examined what he referred to as several instances of consent of
                     the territorial State tested by common usage, and by common opinion,
                     growing out of that usage. Sixty years later, an English judge, Sir Rob-
                     ert Phillimore, rejected a plea of immunity made by the Khedive of Egypt.
                     He began his examination of the immunity of the sovereign prince from
                     the court’s jurisdiction, by
                          “stat[ing] with precision the foundation upon which this privilege
                          rests. Upon principles of general jurisprudence the presence of a per-
                          son or of property within the limits of a State founds the jurisdiction
                          of the tribunals of that State . . . The sovereign prince or his repre-
                          sentative is exempted from the operation of this principle, absolutely,
                          so far as his person is concerned, and with respect to his property, at
                          least so far as that property is connected with the dignity of his posi-
                          tion and the exercise of his public functions.

                             Upon what grounds is this exemption allowed ? Not upon the pos-
                          session on behalf of the sovereign of any absolute right in virtue of
                          his sovereignty to this exemption ; such a right on his part would be
                          incompatible with the right of the territorial sovereign . . . The true
                          foundation is the consent and usage of independent States, which
                          have universally granted this exemption from local jurisdiction in
                          order that the functions of the representative of the sovereignty of a
                          foreign State may be discharged with dignity and freedom, unembar-
                          rassed by any of the circumstances to which litigation might give
                          rise.” (The Charkieh (1873), LR 4 A & E 59, 88.)
                     The references by the judges to common usage and common opinion aris-
                     ing out of that usage tend to suggest that the consent of the territorial
                     State was coming to be seen as a fiction. The reconciliation between the
                     competing sovereignties, in my understanding of the development of the
                     law, ceased to rely on ideas of consent, but weighed the other matters
                     mentioned above and, in particular, the character of the act in issue. The
                     combination of that matter, (implied) consent, and principle may be seen
                     in a second feature of the two judgments in which the judges indicated
                     situations in which territorial sovereignty may prevail over the sover-
                     eignty of the foreign State.
                        6. Chief Justice Marshall looked at what he saw as a manifestly dis-
                     tinct situation. That situation concerned the private property of the

                     68




6 CIJ1031.indb 132                                                                                    22/11/13 12:25

                     164 	 jurisdictional immunities of the state (sep. op. keith)

                     prince. A prince, by acquiring private property in a foreign country, may
                     possibly be considered, he said, “as subjecting that property to the territo-
                     rial jurisdiction ; he may be considered as so far laying down the prince,
                     and assuming the character of a private individual” (11 US 116, 145) ; or,
                     it may be added, the elements of sovereignty, equality, independence and
                     dignity are absent and the consent, this time of the foreign State and gen-
                     erally implicit, may, with that absence, be seen as denying immunity.
                     Similarly, Sir Robert Phillimore focused on the fact that the vessel which
                     was the subject of the proceeding before him was “employed for the ordi-
                     nary purposes of trading. She belongs to what may be called a commer-
                     cial fleet.” (LR 4 A & E 59, 99.) He had earlier said :



                             “The object of international law, in this as in other matters, is not
                          to work injustice, not to prevent the enforcement of a just demand,
                          but to substitute negotiations between governments, though they
                          may be dilatory and the issue distant and uncertain, for the ordinary
                          use of courts of justice in cases where such use would lessen the
                          dignity or embarrass the functions of the representatives of a foreign
                          State ; and if the suit takes a shape which avoids this inconvenience,
                          the object both of international and of ordinary law is attained — of
                          the former, by respecting the personal dignity and convenience of the
                          sovereign ; of the latter, by the administration of justice to the sub-
                          ject.

                             The universally acknowledged exceptions to the general rule of the
                          sovereign’s immunity when examined prove the truth of this propo-
                          sition. For instance, the exemption from suit is admitted not to apply
                          to immoveable property. One reason may be that the owner of such
                          property has so incorporated himself into the jural system of the
                          state in which he holds such property, that the argument of general
                          inconvenience to States from allowing the exemption outweighs the
                          argument from convenience on which the exemption in other matters
                          is bottomed. But another reason surely is . . . that such a suit can be
                          carried on without the necessity of serving process upon the sove-
                          reign, or of interfering in any way with such personal property as
                          may be requisite for the due discharge of his functions. The exemp-
                          tion must be taken away for one of three reasons, either those which
                          I have suggested, or a third, that the acquisition of immoveable pro-
                          perty amounts to a waiver of privilege.” (LR 4 A & E 59, 97‑98.)

                       7. The first of those two paragraphs valuably highlights the distinction
                     between the substantive obligation of the foreign State and the proce-
                     dural or institutional means by which it is to be enforced or pursued — in
                     the one case the “just demand” was pursued through a court process and

                     69




6 CIJ1031.indb 134                                                                                   22/11/13 12:25

                     165 	 jurisdictional immunities of the state (sep. op. keith)

                     in the other the available means was negotiation between States. That
                     distinction between right and process is critical in the law in general and
                     in the present case in particular (see Part III (3) of the Judgment). The
                     second paragraph, in addition to recalling other instances where territo-
                     rial sovereignty prevails, gives reasons for that result.
                        8. The Institut de droit international in 1891 in its draft International
                     Rules on the jurisdiction of courts over proceedings against foreign
                     States, sovereigns and heads of State provided an exhaustive list of six
                     situations in which court actions against foreign States were permitted.
                     Included on that list were actions for damages arising from a delict or
                     quasi delict committed on the territory of the forum State (Art. 4 (6)).
                     That list was immediately followed by a bar, among other things, on
                     actions brought against acts of sovereignty (Art. 5). A similar approach
                     can be seen in the resolution on State immunity in relation to jurisdiction
                     and enforcement adopted by the Institut a century later with Ian Brown-
                     lie as the Rapporteur (“Contemporary Problems concerning the Immu-
                     nity of States in relation to Questions of Jurisdiction and Enforcement”
                     (1991)). Nine criteria are listed as indicating that judicial and other organs
                     of the forum State have jurisdiction and five as giving the opposite indica-
                     tion. Among the first are proceedings “concerning the death of, or per-
                     sonal injury to, a person, or loss of or damage to tangible property, which
                     are attributable to activities of a foreign State and its agents within the
                     national jurisdiction of the forum State” (Art. 2 (2) (e)). Among the lat-
                     ter indications, tending to deny jurisdiction, are (1) “the relation between
                     the subject‑matter of the dispute and the validity of the transactions of
                     the defendant State in terms of public international law” (Art. 2 (3) (b)),
                     and (2) “the organs of the forum State should not assume the competence
                     to inquire into the content or implementation of the foreign, defence and
                     security policies of the defendant State” (Art. 2 (3) (d)).


                        9. That resolution was adopted just a few weeks after the International
                     Law Commission had completed its draft articles on jurisdictional immu-
                     nities of States and their property, the draft which became the basis of the
                     2004 United Nations Convention. In 1991 the Commission reaffirmed as
                     still generally applicable the commentary it had adopted in 1980, a com-
                     mentary based on a review of much State practice, including legislation,
                     executive action and court decisions, treaties, and many authorities. The
                     commentary said this, under the heading “Rational Basis of State Immu-
                     nity” :

                            “The most convincing arguments in support of the principle of
                          State immunity may be found in international law as evidenced in
                          the usage and practice of States and as expressed in terms of the
                          sovereignty, independence, equality and dignity of States. All these
                          notions seem to coalesce, together constituting a firm international

                     70




6 CIJ1031.indb 136                                                                                    22/11/13 12:25

                     166 	 jurisdictional immunities of the state (sep. op. keith)

                          legal basis for State immunity. State immunity is derived from sov­
                          ereignty. Between two co‑equals, one cannot exercise sovereign will
                          or authority over the other : par in parem imperium non habet.” (Year‑
                          book of the International Law Commission (YBILC), 1980, Vol. II (2),
                          p. 156, para. 55 of commentary to draft Article 6 ; ibid., 1991,
                          Vol. II (2), pp. 22‑23, para. 5 of commentary to Article 5.)


                        10. Throughout its work on the topic, the Commission continued to
                     draw the distinction, which had been appearing since early in the nine-
                     teenth century between the public and the private, to use that shorthand.
                     In the former sphere, the principles of sovereign equality, independence,
                     reciprocity and dignity, possible risks to international relations, and, if
                     needed, the (implied) consent of the territorial State to the waiving of its
                     territorial jurisdiction prevailed. In the latter, the foreign State, by operat-
                     ing in effect as a private person within the local legal system, either sub-
                     jected itself to the local law and judicial system or became subject to that
                     law and system. A choice between those alternatives was made by the
                     International Law Commission in its drafting of the eight provisions
                     which now appear in Part III of the United Nations Convention under
                     the heading “Proceedings in which State Immunity Cannot Be Invoked”.
                     The phrase “the State is considered to have consented to the exercise of”
                     the local jurisdiction which had been included in four of the provisions in
                     that part was replaced by the phrase “the State cannot invoke” immunity
                     from that jurisdiction (YBILC, 1991, Vol. II (2), p. 34, para. 2 of com-
                     mentary to Article 10). The implied or fictional consent of the foreign
                     State has gone. The propositions supporting territorial sovereignty now
                     appear as statements of general law.

                       11. With that consideration of principle in mind, I go to the facts
                     which lie at the heart of the claims brought before the Italian courts. Ger-
                     man forces inflicted untold suffering on the Italian people during the
                     period from September 1943 until the liberation of Italy in May 1945.
                     Germany acknowledges those facts and their illegality and says that it
                     accepts full responsibility for those terrible events. May the Italian courts
                     exercise jurisdiction over claims, based on those facts, brought against
                     Germany ? How is the contest of equal sovereignties to be resolved ?


                        12. One answer proposed by Italy was based on the local tort or delict
                     rule. As indicated, that rule has been long recognized, at least in doctrine ;
                     the acts in issue in this case would be plainly unlawful under any conceiv-
                     able system of national law, as well as under international law. But what
                     is the extent of that rule ? The 1891 and 1991 formulations by the Institut
                     de droit international require a territorial element : that the wrong was
                     committed in the territory or within the national jurisdiction of the forum

                     71




6 CIJ1031.indb 138                                                                                      22/11/13 12:25

                     167 	 jurisdictional immunities of the state (sep. op. keith)

                     State (see para. 8 above). The same element appears in a more detailed
                     form in Article 12 of the 2004 United Nations Convention :


                             “Unless otherwise agreed between the States concerned, a State
                          cannot invoke immunity from jurisdiction before a court of another
                          State which is otherwise competent in a proceeding which relates to
                          pecuniary compensation for death or injury to the person, or damage
                          to or loss of tangible property, caused by an act or omission which is
                          alleged to be attributable to the State, if the act or omission occurred
                          in whole or in part in the territory of that other State and if the
                          author of the act or omission was present in that territory at the time
                          of the act or omission.”

                         13. The whole emphasis in the text of Article 12 and the International
                       Law Commission commentary on it is on the local character of that legal
                       proceeding as well as on its private nature. There must be a right under
                       local law to compensation ; the actor must have been in the territory when
                       the act occurred ; and that act must have occurred there in whole or in
                       part. According to the Commission, the exception to immunity is “appli-
                     cable only to cases or circumstances in which the State concerned would
                     have been liable under the lex loci delicti commissi” ; a local court is the
                     most convenient ; and the rule of non‑immunity would prevent the possi-
                     bility of the insurance company hiding behind the cloak of State immu-
                     nity (most of the injury and damages likely to be covered will be insurable)
                     (YBILC, 1991, Vol. II (2), pp. 44‑45, paras. 2‑4 of commentary to
                     ­Article 12). The proposition stated in Article 12, assuming it to be a state-
                      ment of customary international law, and its rationale plainly do not
                      address delictual or tortious acts committed elsewhere, in this case out-
                      side Italy.
                         14. The Commission also contemplates that political assassinations (at
                      the direction or with the knowledge of the foreign State, I assume) would
                      be covered. I can see the force of that even though the act might be said
                      in one sense to be of a very public, governmental, character ; it is likely
                      also to be a serious breach of the local law giving rise to civil liability and
                      proceedings in the local courts. To return to the beginning point, as stated
                      by Chief Justice Marshall, of the exclusive jurisdiction of the courts of the
                      local sovereign, I can see no justification in terms of equal sovereignty,
                      independence, dignity, reciprocity or possible risks to international rela-
                      tions, or the implied consent of the territorial sovereign for denying
                      ­jurisdiction in respect of that violation of the law of the land.



                       15. Acts committed in the course of armed conflict between States, are,
                     in my view, of a markedly different kind. They are acts at the interna-

                     72




6 CIJ1031.indb 140                                                                                      22/11/13 12:25

                     168 	 jurisdictional immunities of the state (sep. op. keith)

                     tional, inter‑State level, of a sovereign nature relating to the implementa-
                     tion of foreign, security and defence policies of the defendant State and
                     are to be assessed according to international law, to return to the terms of
                     the Institut texts (see para. 8 above). Those acts are not acts to be assessed
                     primarily by reference to local law, although they might also involve
                     breaches of local criminal law so far as it incorporates provisions of inter-
                     national law, for instance creating or declaring crimes for which individu-
                     als may be individually responsible and in respect of which they are not
                     likely to have immunity.



                         16. The International Law Commission commentary states flatly that
                     its draft Article 12 does not “apply to situations involving armed con-
                     flicts” (YBILC, 1991, Vol. II (2), p. 46, para. 10 of commentary to
                     ­Article 12). While it would have been helpful had the United Nations Con-
                      vention made it express, as the European Convention does, that the Con-
                      vention does not apply to claims arising from armed conflicts or from
                      actions of the armed forces (1972 European Convention on State Immu-
                      nity, Art. 31), the statement of 25 October 2004 by the Chairman of the
                      Ad Hoc Committee when introducing the report of that Committee on
                      the draft Convention follows the Commission’s position and is clear : one
                      of the issues that had been raised was whether military activities were
                      covered by the Convention ; the general understanding had always pre-
                      vailed that they were not (A/C6/59/SR13, para. 36 ; see also the reference
                      in the last preambular paragraphs of General Assembly resolution 59/38,
                      adopting the Convention, to the “statement of the Chairman of the Ad
                      Hoc Committee”). Norway and Sweden when ratifying the Convention
                      have made explicit their understandings to similar effect. The Chairman’s
                      statement indicates to me that the exclusion of war claims went almost
                      without saying.


                       17. Also supporting that exclusion is the analogy provided by national
                     law which in many countries at first recognized the absolute immunity of
                     States from proceedings in their own courts, and later limited it. The ILC
                     said this about the earlier period :

                             “It was in the nineteenth century that the doctrine of State immu-
                          nity came to be established in the practice of a large number of States.
                          In common law jurisdictions, especially in the United Kingdom and
                          the United States of America, the principle that foreign States are
                          immune from the jurisdiction of the territorial States has to a large
                          extent been influenced by the traditional immunity of the local sov-
                          ereign, apart altogether from the application of international comity
                          or comitas gentium. In the United Kingdom, at any rate, the doctrine

                     73




6 CIJ1031.indb 142                                                                                    22/11/13 12:25

                     169 	 jurisdictional immunities of the state (sep. op. keith)

                          of sovereign immunity has been a direct result of the British consti-
                          tutional usage expressed in the maxim ‘The King cannot be sued in
                          his own courts’. To implead the national sovereign was therefore a
                          constitutional impossibility . . . The immunity of the Crown was later
                          extended to cover also the sovereign heads of other nations, or foreign
                          sovereigns with whom at a subsequent stage of legal development
                          foreign States have been identified.” (YBILC, 1980, Vol. II (2), p. 144,
                          para. 9.)
                     But by 1932 it was possible for those responsible for the extensively
                     researched and carefully prepared Harvard draft convention on the Com-
                     petence of Courts in regard to foreign States to say that

                            “Exceptions [to the rule of absolute immunity] . . . have made their
                          appearance as the necessities of modern life have changed and devel-
                          oped. More and more States have adopted legislation by which they
                          have submitted to suits by private persons in their own courts. The
                          old English principle that the King can do no wrong has lost much
                          of its force as an operative legal doctrine.” ((1932) 26 AJIL
                          Supp. 527‑528 ; the text was prepared by a group with Profes-
                          sor Philip C. Jessup as reporter.)
                     The draft accordingly included a number of exceptions to immunity.
                     Twenty years later, Professor Hersch Lauterpacht pressed the national
                     law analogy with reference to recent legislative changes in common law
                     countries limiting the immunity of the local state from court proceedings
                     (“The Problem of the Jurisdictional Immunities of Foreign States”
                     (1951), 28 BYBIL 220‑221, 233‑235). Many of those changes in national
                     law had as their purpose, with reference to the principles of the rule of
                     law and the equality of the State and its citizens under the law, the plac-
                     ing of the State as litigant in the same position as the individual as liti-
                     gant. To recall the distinction made earlier in this opinion, the new
                     legislation was concerned with the State being made subject to jurisdic-
                     tion in respect of private law claims. That legislation did not, by contrast,
                     allow claims arising from actions of the armed forces of the State in
                     defence of the State or even more broadly. Such matters were dealt with
                     at the national level by general policies such as war pensions and other
                     measures for the rehabilitation of returned members of the armed forces.
                     (See e.g., P. W. Hogg and P. J. Monahan, Liability of the Crown,
                     3rd ed., 2000, 7 (6) (b).) While that parallelism with private acts is not to
                     be pressed beyond its limits, it is of interest, as Sompong Sucharitkul, the
                     ILC’s first special Rapporteur wrote in 1959, that in Italy


                          “[t]he doctrine of State immunity was also generally applied by Ita-
                          lian courts in the nineteenth century. But at the very beginning, Ita-
                          lian courts adopted a restrictive view of immunity based upon the

                     74




6 CIJ1031.indb 144                                                                                   22/11/13 12:25

                     170 	 jurisdictional immunities of the state (sep. op. keith)

                          double personality of the State. This was principally because in Italy
                          the local sovereign himself was subject to the jurisdiction of an Ita-
                          lian judge in respect of acts performed in his private capacity.” (State
                          Immunities and Trading Activities in International Law, 1959, p. 11.)

                        18. At the international level, claims in respect of war damages and
                     losses against former belligerents are in practice dealt with by inter‑State
                     negotiations and agreements, as shown in the present case by the treaties
                     of 1947 and 1961 (see paragraphs 22 and 24‑25 of the Judgment) ; such
                     agreements deal with the claims of loss on a general footing, often on a
                     reciprocal basis and not by way of individual claims, whether based on
                     fault or not. That international practice recognizes consequences of the
                     widespread devastation and destruction that follow major armed con-
                     flicts. That destruction, along with the overwhelming need for former bel-
                     ligerent States to reconstruct their societies and their economies, as
                     recognized in that practice, makes completely impracticable, as best as I
                     understand the matter, the Italian proposition in these terms :
                             “States (both the State of the victims and the State which is respon-
                          sible for the violations) when negotiating . . . agreements [for war
                          damages] must ensure that (a) all categories of (if not all individual)
                          victims of war crimes are covered ; (b) there be sufficient financial
                          means to make the reparation more than symbolic ; (c) there be
                          appropriate mechanisms for ensuring that the reparation is made to
                          the victims. Thus, it would not be sufficient for a State just to say that
                          the counterpart agreed to waive all claims in exchange for a sum of
                          money. There must be certainty that the sum of money is sufficient
                          and appropriate ; there must be criteria for the identification of vic-
                          tims and for its distribution to victims.” (Counter‑Memorial of Italy,
                          para. 5.26.)

                     How could the stated requirements (a) and (b) possibly be satisfied in
                     Europe following six years of unrelenting warfare ? In practice any repa-
                     ration received has often, and understandably, been used by States for
                     general recovery purposes. And (c) is not an obligation recognized in law
                     or always in fact.

                         19. Professor Louis Henkin, referring primarily to many post‑war
                     s­ettlement agreements concluded by the United States throughout its
                      ­history, has said that :
                          “governments have dealt with such private claims as their own, trea­
                          ting them as national assets, and as counters, ‘chips’, in international
                          ­bargaining. Settlement agreements have lumped, or linked, claims
                           ­deriving from private debts with others that were intergovernmental
                            in origin, and concessions in regard to one category of claims might
                            be set off against concessions in the other, or against larger political

                     75




6 CIJ1031.indb 146                                                                                     22/11/13 12:25

                     171 	 jurisdictional immunities of the state (sep. op. keith)

                          considerations unrelated to debts. In result, except as an agreement
                          might provide otherwise, international claims settlements generally
                          wipe out the underlying private debt, terminating any recourse under
                          domestic law as well . . .



                             Often there was no assurance that the lump sum settlement was
                          the best ‘deal’ that citizens were not sacrificed to some other national
                          interest ; often, surely, one could not be certain that the private party
                          recovered the full ‘value’ of his (her) claim.” (Foreign Affairs and the
                          US Constitution, 2nd ed., 1996, p. 300.)
                     The United States Court of Appeals for the District of Columbia recently
                     quoted the first part of that passage and, in terms of “larger political con-
                     siderations”, recalled a position stated in 1952 by the United States in
                     relation to the Peace Treaty with Japan of 1951 :

                             “Obviously insistence upon payment of reparations in any propor-
                          tion commensurate with the claims of the injured countries and their
                          nationals would wreck Japan’s economy, dissipate any credit that it
                          may possess at present, destroy the initiative of its people, and create
                          misery and chaos in which the seeds of discontent and communism
                          would flourish.” (Joo v. Japan (2005) 413 F. 3d 45, 52.)

                     That very long‑established practice, recognizing harsh post‑war realities
                     and the need for former enemy States to establish new relationships,
                     strongly supports the conclusion that a former belligerent State may not
                     be subject, without its consent, to the jurisdiction of a foreign court in
                     cases such as those which are the subject of the present proceedings.

                       20. To conclude, I emphasize again that the Judgment in the present
                     case does not in any way deny the responsibility of Germany for the
                     dreadful violations of international law it committed against Italian citi-
                     zens between 1943 and 1945. Germany has indeed, in the words of its
                     Agent before the Court, “accepted full responsibility [for] the terrible war
                     time events”. But that responsibility, along with the related obligations, is
                     not before the Court. What is before the Court is only Germany’s claim
                     to immunity from the jurisdiction of Italian courts over the proceedings
                     based on those events brought against it by individual Italian citizens.



                                                                    (Signed) Kenneth Keith.



                     76




6 CIJ1031.indb 148                                                                                    22/11/13 12:25

